CRAWLEY, Judge,
concurring in part and concurring in the result in part.
I concur in affirming the trial court’s denial of Officer Greene’s motions for a judgment as a matter of law and in distinguishing this case from Montgomery v. City of Montgomery, 732 So.2d 305 (Ala.Civ.App.1999). However, although I agree that the ratio of compensatory damages to punitive damages is not excessive, I believe that the comparison must be made between the amount .of compensatory damages and the amóirní ¡$f punitive damages awarded by the jury, not between the compensatory-damages award and the punitive-damages award after either award has been reduced by the amount of the pro *1118tanto settlement. See Reliable Mech., Inc. v. Integrated Constr. Servs., Inc., 781 So.2d 207, 208 (Ala.2000) (See, J., dissenting from the denial of rehearing).